                                            Case 3:13-cr-00539-SI Document 51 Filed 03/05/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     USA,                                            Case No. 13-cr-00539-SI-1; 13-cr-0270-SI-1
                                   6                    Plaintiff,
                                                                                         ORDER GRANTING DEFENDANT'S
                                   7              v.                                     MOTION FOR REDUCTION OF
                                                                                         SENTENCE PURSUANT TO 18 U.S.C. §
                                   8     ANDRE AREL,                                     3582(C)(1)(A)
                                   9                    Defendant.                       Re: Dkt. No. 42
                                  10

                                  11          Before the Court is defendant Andre Arel’s Motion for Reduction of Sentence Pursuant to
                                  12   18 U.S.C. § 3582(c)(1)(A). Dkt. No. 42. The Court held a hearing on defendant’s motion on March
Northern District of California
 United States District Court




                                  13   5, 2021.
                                  14          It is hereby ordered that Andre Arel’s sentence on each above captioned case is reduced to
                                  15   time served. Mr. Arel is hereby placed on supervised release for a term of 8 years, subject to all the
                                  16   terms and conditions of the original judgment, with the following additional condition: You shall
                                  17   participate in the Location Monitoring Program as directed by the probation officer for a period of
                                  18   four (4) years and be monitored at the discretion of the probation officer. Location monitoring shall
                                  19   be used to verify your compliance with home detention while on the program. You are restricted to
                                  20   the residence of your sister, Andrea Arel, at all times except for employment, education, religious
                                  21   services, medical appointments, substance abuse or mental health treatment, attorney visits, court
                                  22   appearances, court-ordered obligations, or other activities pe-approved by the probation officer.
                                  23   (You must pay all or part of the costs of the program based upon your ability to pay as determined
                                  24   by the probation office or Location Monitoring fees are waived.)
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 5, 2021
                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
